Citation Nr: 1737137	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  16-32 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as the result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the VA RO.

This appeal has previously been before the Board, most recently in December 2016, when it remanded the Veteran's claim in order to obtain additional records from the Social Security Administration (SSA).  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record demonstrates that the Veteran is unemployable based solely on his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to a TDIU has been granted, as discussed below. As such, the Board finds that any error related to the duties to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2016); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2016).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Turning to the facts in the instant case, the combined rating of the Veteran's service-connected disabilities, namely bilateral hearing loss, major depressive disorder, a right wrist disability, and tinnitus, has met the schedular criteria for a TDIU throughout the period on appeal; the combined rating has been 70 percent since December 29, 2009, with at least a 40 percent rating assigned for the hearing loss since that date.  38 C.F.R. § 4.16(a) (2016).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  

The evidence in this case indicates that the Veteran completed one year of college.  The Veteran's last work concluded with his May 2000 separation from service.  During service, the Veteran  worked as a boatswain's mate, a ramp marshal, and a crane operation supervisor.  In January 2003, the Veteran indicated that he previously worked in a warehouse environment.  

In a January 2013 record, a counselor with VA's Vocational Rehabilitation and Employment (VRE) program found that the Veteran was not feasible for further education or employment.  A counselor noted the Veteran's failure to regularly attend classes, and his loud, moody, and defensive behavior in class.  The Veteran indicated that he wanted to be an "ocean pilot", and the Veteran could not understand the importance of unimpaired hearing for such a job.  The counselor discussed further options for the Veteran, including participation in the Veterans Retraining Assistance Program and the Missouri Career Center.  The Veteran declined to participate in these programs.  In a May 2014 Rating Board Memo, VA's Vocational Rehabilitation Counseling found that the Veteran's achievement of a vocational goal was not reasonably feasible for reasons directly tied to the Veteran's service connected disabilities.  In August 2014, the Veteran's participation in the Vocational Rehabilitation and Employment program was terminated.  

The Veteran filed his claim of entitlement to a TDIU in August 2014.  

The Veteran underwent an examination of his right wrist in December 2014, at which time the examiner opined that the Veteran's wrist disability affected his ability to work.  The examiner noted that heavy, physically demanding activities involving the right wrist would prove problematic, but other less demanding situations were possible.

The Veteran underwent an audiological examination in December 2014, at which time the examiner opined that while the Veteran's tinnitus would not affect his ability to work, his hearing loss indeed affected his ability to work.  The examiner noted that with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, the Veteran's hearing loss alone would not significantly affect the Veteran's vocational potential or limit his participation in most work activities.  The examiner noted that employment would be "more than feasible" in a loosely-supervised situation.  

The Veteran underwent a psychiatric examination in December 2014, at which time the examiner found that the Veteran's current diagnosis, which the examiner found to be chronic adjustment disorder, rather than major depressive disorder, did not render the Veteran unable to sustain gainful employment.  Instead, the examiner noted that the Veteran had not sought employment in 14 years, and the examiner encouraged the Veteran to participate in appropriate training programs to gain skills for employment.

In May 2015, the SSA found that the Veteran was not engaged in substantial gainful activity, and his disability benefits were continued.  It was noted that the Veteran had difficulty working around other people, had low energy, and a lack of interest in activities.  The Veteran was noted to have a significant hearing loss that was "only somewhat" aided by hearing aids, and the Veteran had an inability to understand conversational speech in loud environments.  The SSA further noted that the Veteran had pain in his wrists.  The SSA found that the Veteran's disabilities precluded him from working with the general public.  Due to the Veteran's combination of physical and mental impairments, the SSA found that the Veteran could not sustain a 40 hour work week without significant interference from his impairments.  

Upon consideration of this evidence, the Board, placing particular weight on the 2013 findings of VA's VRE program and the May 2015 findings of the SSA, finds that the weight of the evidence indicates that the physical and mental restrictions imposed by Veteran's service-connected disabilities do not create a reasonable possibility of employment for the Veteran when considered in conjunction with his previous work experience in physically demanding, loud environments.  

With that said, the Board acknowledges that the December 2014 psychiatric examiner found that the Veteran's service-connected psychiatric disability did not affect his occupational functioning.  The examiner did not adequately explain the finding that the Veteran had no symptoms related to his service-connected psychiatric disability, given the Veteran's consistent psychiatric complaints, periods of incarceration, substance abuse, and consistent unemployment since service.  While the examiner attributed the Veteran's symptoms to ongoing financial, marital, and employment stressors, the examiner did not explain why the Veteran's service-connected disability was not itself the cause of such stressors.  Furthermore, the examiner did not address the Veteran's removal from the VRE as a result of behavioral issues.  The Board thus places relatively little probative weight on this opinion.  

Thus, upon review of the totality of the evidence, the Board finds that the Veteran is unemployable due solely to his service-connected disabilities.  


ORDER

A TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  





______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


